Case 4:19-cv-00402-ALM Document 60-4 Filed 10/01/19 Page 1 of 3 PageID #: 905




                        Exhibit 4
Case 4:19-cv-00402-ALM Document 60-4 Filed 10/01/19 Page 2 of 3 PageID #: 906



CHOATE
                                                                                        Daniel C. Winston
                                                                                           t 6l'l-248-4049
                                                                                          f  617-502-4049
                                                                                    dwinston@choate.com




February 21,2019

VIA EMAIL, OVERNIGHT MAIL and
CERTIFIED MAIL _ RETURN RECEIPT REQUESTED

Mark Pearson, Esq.
Managing Director and Legal Counsel
Nitya Capital, LLC
Karya Property Management
8901 Gaylord Drive
Houston, TX77024-3041

Re:      Restrictions on Use of ResMan Intellectual Propertv and ConfTdential Information

Dear Mr. Pearson:

This firm has been retained by ResMan,LLC ('oResMan") conceming ResMan's property
management software application, which is used by Karya Property Management and Nitya
                           o'Karya"), and Karya's recent announcement that it would be
CapitãI, LLC (collectively
lannching its own property management software entitled Arya 1.0 in summer 2019 ' Dave
McKennã, the Vicè Chairman of ResMan, previously sent an email to Mr. Mohammed
Nazimuddin on this same subject, dated February II,2019, but received no response.

As you are probably aware, Karya has for some time subscribed to and utilized ResMan's
property management software application. That use has been and is subject to the terms of a
Master Subscription Agreement ("MSA")             S:

aereement) and incorporated Terms and Conditions ("T&Cs") (https ://myresman. com/terms-
conditions) As set forth in the MSA and T&Cs, ResMan retains all intellectual property rights
to its software application and all related scfeens, designs, graphics, text and documentation.
This ResMan technology and information is subject to significant use restrictions, and is
confi dential information of ResMan' See, e.g.,MSA $$ 3.5, 5.1,7.1,7.2;T&'Cs $$ 9' 10
Among other protections, the MSA and T&Cs preclude the creation of derivative works or any
u.r.rrì, use õf ResMan information to develop a competing product or service. MSA $$ 3.5
(iÐ & (iv),7 .2;T&Cs $$ 9, 10. Through its subscriptions to ResMan's services over several
V.ir, àtrl s.tbject to theie restrictions, Karya has had extensive access to ResMan's software and
related intellectual property and confidential information.

ResMan recently became aware that Karya, as announced on its Linkedln and Facebook pages, is
planning to devólop and launch its own property management software , Atya 1.0, in "summer


CHOATE HALL & STEWART LLP
                  I Boston MA o211o
Two lnternational Place               I T 6t7-z4}-5ooo I F 6t7-248-4ooo I   choate.com
Case 4:19-cv-00402-ALM Document 60-4 Filed 10/01/19 Page 3 of 3 PageID #: 907

Mark Pearson, Esq.
February 2I,2019
Page2


2019.'    See https¡//www.linkedin.com/feed/update/urn:li:activity:6480482524408659968,
                                                           15   l8     As stated above,
ResMan sent Karya an email concerning this launch several weeks ago but received no response.

ResMan values its relationship with Karya. Nevertheless, ResMan has spent years and a great
deal of resources developing its software and related intellectual property. ResMan takes the
restrictions on the use of its intellectual property and confîdential information seriously, and is
prepared to take the actions necessary to protect that information. These include the remedies
provided for in the MSA and T&Cs, as well as related statutory and common law rights.

Given the use restrictions in the MSA and T&Cs, and Karya's past and continuing access to the
ResMan software including its various proprietary features, workflows, graphics and reports, you
can imagine that ResMan has fair concems about how Karya plans to develop its software and
remain compliant with the restrictions in the MSA and T&Cs. As just a few examples: What
precautions does Karya plan to take to ensure that no use or replication of ResMan's technology
ôccurs? What is the purpose of Arya 1.0 and what features will it contain? Who at Karya plans
to create this software product and have they had access to ResMan's software? How can
ResMan be assured that the software product does not contain its intellectual property? ResMan
believes it is in both parties' interest that these concerns be addressed promptly, before
unnecessary time and resources are wasted on either side.

Again, ResMan values Karya as a customer and assumes that Karya shares the belief that the
intellectual property rights of both ResMan and Karya should be respected. Therefore, ResMan
suggests that aconference, perhaps in person if that is practical, be arranged to discuss these
concerns and how they may be addressed going forward.

Please confirm, by next Thursday, February 28,2019, whether this approach is agreeable and
when the relevant people at Karya are available for a conference. And please do not hesitate to
contact me directly in the meantime if you have any questions or would like to discuss the
matter. I look forward to hearing from you.

Sincerely,




Daniel C. V/inston

cc        Manish Patel, Chief Executive Offrcer @Karya Management (by email)
          Mohammed Nazimuddin, Chief Financial Officer, Karya (by email)
          Dave McKenna, Vice Chairman, ResMan, LLC




9139307
